Citation Nr: 1529843	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-29 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of non-service-connected pension benefits at a higher rate.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for a Board videoconference hearing scheduled for June 24, 2015.  However, review of the Veteran's electronic claims file reveals that the Veteran was notified of the hearing in correspondence dated May 21, 2015, which was subsequently returned to VA by the U.S. Postal Service as undeliverable on June 15, 2015.  The record includes other VA correspondence that has been returned as undeliverable.  However, on July 8, 2015, the Veteran was sent correspondence by the RO at a new address which had just been discovered.  Accordingly, the Veteran should be scheduled for a videoconference hearing, with the notice sent to the new address.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing, with notification to be sent to the address used in correspondence from the RO dated July 8, 2015, unless the Veteran provides VA with another address before the notice of the hearing is sent.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


